Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157487(85)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RAFAEL GONZALEZ,                                                                                   Elizabeth T. Clement,
            Plaintiff/Counter-Defendant-                                                                              Justices

            Appellee,
  and

  KANDIS PURDIE and RICKY RAINES, JR.,
           Plaintiffs-Appellees,
                                                                    SC: 157487
  v                                                                 COA: 331956
                                                                    Wayne CC: 15-000130-NI
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant/Counter-Plaintiff-
           Appellant,
  and
  CRYSTAL CHANTAL BURNS,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant/counter-plaintiff-appellant to
  extend the time for filing its reply is GRANTED. The reply will be accepted as timely
  filed if submitted on or before June 13, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 11, 2018
                                                                               Clerk